DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/20/2021 is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art made of record fails to teach an object recognition method of an automated driving system, comprising: 
training a multi-object classification model based on deep learning using training data including a data set corresponding to a noise class, into which a false-positive object is classified, among classes classified by types of objects; 
acquiring a point cloud and image data respectively using a LiDAR sensor and a camera provided in an autonomous vehicle; 
extracting a crop image, corresponding to at least one object recognized based on the point cloud, from the image data and inputting the crop image to the multi-object classification model; and 
removing a false-positive object classified into the noise class, among the at least one object, by the multi-object classification model.

Wei et al, “LiDAR and Camera Detection Fusion in a Real-Time Industrial Multi-Sensor Collision Avoidance System” (published in Computer Vision and Pattern Recognition, May 2018) generally teaches fusing a point cloud from a LiDAR sensor and image data from a camera (see Wei Figure 1, LiDAR and Camera going through SVM and CNN, respectively, to fusion) and is further analyzed in a model based on deep learning for use in an automated driving system (see Figure 1, model predictive control and Abstract). However, Wei does not teach the features highlighted above.

 Northcutt et al, U.S. Publication No. 2021/0326651 generally teaches a system that identifies false positive images based on image data and LiDAR data (see Northcutt Figure 7, step 702) and using them as negative training samples for a learning model (see Figure 7, step 706 and paragraph [0023]). However, the training is used in order to not make false positives, not to identify them as required in claim 1.

Independent claim 11 recites similar allowable features as claim 1, and is similarly allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639. The examiner can normally be reached M-F 10:00-7:00 PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASEY L KRETZER/Examiner, Art Unit 2637